 



Exhibit 10.45

AGREEMENT

     By this Agreement, entered into as of this 8th day of February, 2005, the
parties below state, confirm, represent, warrant and agree as follows:



I.   PARTIES

     1.1 VistaCare. VistaCare, Inc. (“VistaCare” or the “Company”) is a
corporation organized and existing under and by virtue of the laws of the State
of Delaware, with its principal place of business in Scottsdale, Arizona.

     1.2 Endowment Entities. Endowment Capital LP is a limited partnership
organized and existing under the laws of the State of Delaware. Long Drive LP is
a limited partnership organized and existing under the laws of the State of
Delaware. Endowment Capital Group LLC is a limited liability company organized
and existing under the laws of the State of Delaware. Endowment Management LLC
is a limited liability company organized and existing under the laws of the
State of Delaware. Such entities, are herewith referred to as the “Endowment
Parties.” The Endowment Parties, together with their Affiliates and Associates,
are herewith referred to as the “Endowment Entities.”

     1.3 Philip C. Timon. Philip C. Timon (“Timon”) is the managing member of
Endowment Capital Group LLC and Endowment Management LLC. By virtue of such
positions, Timon has beneficial ownership of the VistaCare securities
beneficially owned by the Endowment Entities.



II.   RECITALS AND DEFINITIONS

     2.1 Endowment Parties’ VistaCare Holdings. As of the date of this
Agreement, the Endowment Parties are the beneficial owners of 2,387,635 shares
of the Common Stock of VistaCare, which represents approximately 14.73% of the
Common Stock Voting Power of VistaCare, based upon the number of outstanding
shares of Common Stock reported in VistaCare’s Annual Report on Form 10-K filed
with the Securities and Exchange Commission for the period ended September 30,
2004.

     2.2 Representation of Investment Intent. The Endowment Parties jointly and
severally represent and warrant to VistaCare that they have acquired their
VistaCare securities in the ordinary course of their business for investment
purposes only and not (i) with the purpose, effect or intent of changing or
influencing the control of VistaCare; (ii) in connection with, or as a
participant in, any transaction having such purpose or effect; or (iii) with the
purpose, effect or intention of changing the corporate governance, management or
composition of the Board of Directors of VistaCare. The parties agree and
acknowledge that the transactions contemplated by this Agreement, including
those described in Article III hereof, are not, and shall be deemed not to be,
transactions or actions which are prohibited by clauses (i) — (iii) of the
preceding sentence.

     2.3 VistaCare Representation Regarding Shareholders Rights Plan. On or
about August 18, 2004, VistaCare adopted a Shareholder Rights Plan by entering
into a Rights Agreement dated August 18, 2004 with Equiserve Trust Company, N.A.
(“Rights Agreement”).

 



--------------------------------------------------------------------------------



 



The Company represents and warrants to the Endowment Parties that (i) it has
(and its Board of Directors has unanimously) taken all actions necessary under
the Rights Agreement to permit the Endowment Entities to acquire shares of
VistaCare Common Stock, subject to the percentage Voting Power limitation set
forth in Section 3.1 hereof, without the Endowment Entities becoming an
Acquiring Person for purposes of the Rights Agreement and without a Distribution
Date, Stock Acquisition Date, Section 11(b) Event or Section 13 Event having
occurred (as such terms are used in the Rights Agreement) and (ii) it has not
taken any action to render the provisions of Section 203 of the Delaware General
Corporation Law inapplicable to any person.

     2.4 Purpose of Agreement. The Endowment Parties have requested that the
VistaCare Board of Directors approve the acquisition by one or more of the
Endowment Entities of additional shares of VistaCare Common Stock representing
in excess of fifteen percent (15%) of Voting Power of VistaCare. VistaCare’s
Board of Directors is willing to approve such an additional acquisition, subject
to the terms and conditions set forth in this Agreement.

     2.5 Definitions

          (a) Capitalized terms used and not defined herein shall have the
meanings ascribed to them in the Rights Agreement.

          (b) “Excess Securities” means those shares of the Capital Stock of
VistaCare held by the Endowment Entities or any of their Affiliates or
Associates that represent 15% or more of the Voting Power of the Company, it
being understood that those shares representing less than 15% of the Voting
Power of the Company shall be deemed not to be Excess Securities. By way of
illustration, in the event the Endowment Entities hold shares representing 20%
of the Voting Power of the Company, shares representing 5% of the Voting Power
of the Company shall be Excess Securities and shares representing 15% of the
Voting Power of the Company shall be deemed not to be Excess Securities.

          (c) “Current Market Price” shall have the meaning set forth in Section
11(f) of the Rights Agreement.

     2.6 Recitals Part of Agreement. The matters set forth in Articles I and II
of this Agreement are and shall be deemed material and operative provisions of
this Agreement and not mere Recitals.



III.   TERMS OF AGREEMENT

     3.1 Acquisition of Excess Securities. Subject to the remaining terms and
conditions of this Agreement, the Company hereby agrees that the Endowment
Entities may become the Beneficial Owner of VistaCare Common Stock representing
up to 22.5% of the Voting Power of the Company without the Endowment Entities
becoming an Acquiring Person for purposes of the Rights Agreement. The Company
hereby acknowledges and agrees that this Agreement shall constitute the Prior
Written Approval of the Company (as such term is used in the Rights Agreement)
with respect to the transactions contemplated by this Agreement including the
acquisition of VistaCare Common Stock referred to above. Notwithstanding the
foregoing, the Endowment Entities shall not become Acquiring Persons under the
Rights Agreement or be

 



--------------------------------------------------------------------------------



 



deemed to violate any provision of this Agreement as the result of an
acquisition of voting securities of the Company by the Company or any
recapitalization of reclassification of the securities of the Company which
increases the proportionate voting power of such securities Beneficially Owned
by the Endowment Entities to 22.5% or more of the Voting Power of the Company;
provided, however, that if any of the Endowment Entities becomes the Beneficial
Owner of Securities constituting 22.5% or more of the Voting Power of the
Company by reason of purchases by the Company or a recapitalization or
reclassification by the Company and shall, after such purchases by the Company,
become the Beneficial Owner of any additional voting securities of the Company
without the Prior Written Approval of the Company, then the Endowment Entities
shall be deemed to have violated this Section 3.1.

     In the event the Endowment Entities inadvertently become the Beneficial
Owner of securities of the Company representing 22.5% or more of the Voting
Power of the Company or otherwise become such a Beneficial Owner without a plan
or intention to acquire control of the Company, so long as such persons,
individually or together with their Affiliates and Associates, promptly enter
into, and deliver to the Company, an irrevocable commitment promptly to divest,
and thereafter promptly divest (without exercising or retaining any power,
including voting, with respect to such securities), sufficient securities of the
Company so that such person, together with all Affiliates and Associates of such
person, ceases to be the Beneficial Owner of 22.5% or more of the Voting Power
of the Company, then such persons shall not be in violation of this Section 3.1
and shall not be deemed to be Acquiring Persons under the Rights Agreement.

     The Endowment Parties expressly acknowledge and agree that the foregoing
agreement by the Company does not (i) render the Endowment Entities, or any of
them, a Grandfathered Person or (ii) constitute an approval of the acquisition
of any VistaCare security by the Endowment Entities for purposes of Section
203(a) of the Delaware General Corporation Law.

     3.2 Governance Matters. In consideration for the rights granted by
Section 3.1, the Endowment Parties covenant and agree that neither they, nor any
of their respective Affiliates, Associates, officers, directors, or agents will,
either alone or in concert with each other or any other person or entity: (i)
solicit, publicly encourage or seek to obtain, or cause, solicit, encourage or
induce any other person or entity to solicit or seek to obtain, a proxy or other
authority to vote with respect to any securities of the Company, including but
not limited to the Common Stock of the Company; or (ii) seek to change the
control of the Company or change the corporate governance, management or
composition of the Board of Directors of VistaCare either alone or in concert
with any other participant in any transaction having such purpose or effect
until the later of (x) a date which is two (2) years from the date of this
Agreement; or (y) the date on which the Endowment Entities cease to own any
Excess Securities. Notwithstanding the foregoing, (i) nothing in this
Section 3.2 shall prohibit the Endowment Entities from discussing the business
and affairs of the Company with management and members of the Board of Directors
of the Company; (ii) actions independently taken by Associates, members,
shareholders or Beneficial Owners of the Endowment Entities that are not induced
or coordinated by or the subject of a contract, agreement, arrangement or
understanding with, the Endowment Parties shall not be deemed to violate this
Section 3.2.

 



--------------------------------------------------------------------------------



 



     3.3 Grant of Proxy.

          (a) In consideration for the rights granted by Section 3.1, the
Endowment Parties hereby irrevocably appoint the current Board of Directors of
VistaCare, or its designees, with full power of substitution, as their proxy
agent(s) (“Proxy Agent”) with the authority to vote any and all Excess
Securities held by them on any record date established by the Board of Directors
with respect to any meeting of the Company’s shareholders, or any adjournments
thereof, with respect to any and all matters to be submitted to the shareholders
at such meeting, including but not limited to, the election of Directors, the
ratification of officers, the adoption of one or more stock option or benefit
plans, any shareholder proposals, merger or other business combination, or other
matters to be presented to the shareholders (the “Proxy”).

          (b) The Endowment Parties hereby further agree to execute and deliver
upon request and without the payment of additional consideration, such
additional documentation as may be reasonably requested by the Board of
Directors VistaCare to effectuate the foregoing Proxy, including but not limited
to the execution of separate proxy documentation. Notwithstanding the foregoing
commitment to execute such additional documentation, the parties hereby agree
that a copy of this Agreement may be presented to the Inspector of Elections
appointed in connection with any meeting of the shareholders of the Company for
purposes of evidencing the grant of the Proxy.

          (c) The Endowment Parties hereby waive any right they or any Affiliate
or Associate may have to cancel the Proxy and further agree that the Proxy meets
the standards for irrevocability under the Delaware General Corporation Law and
that it is coupled with an interest.

     3.4 Control of Proxy. In the event that a vote of the Board of Directors of
VistaCare is not unanimous as to any matter as to which the Proxy is to be
exercised, the vote of a majority of the Directors appointed hereby as Proxy
Agent in attendance at the meeting at which such vote of the Directors is
conducted shall control the voting of the Excess Securities. In the event that
any current Director should resign or otherwise cease to be a member of the
Company’s Board of Directors while the Proxy remains outstanding, then such
Director’s status as Proxy Agent and rights to exercise the Proxy shall
terminate effective as of the date of such resignation or other termination of
Director status, provided that the Proxy shall remain in full force and effect
and shall continue to be exercised by the remaining Directors appointed as Proxy
Agent by this Agreement.

     3.5 Revocation of Prior Proxies. This Agreement shall serve as a revocation
of, and a consent to the revocation of, any proxy previously granted by the
Endowment Parties with respect to the Excess Securities.

     3.6 No Concerted Activities. The Endowment Parties jointly and severally
represent and warrant to VistaCare that none of them has entered, or while in
possession of any Excess Securities will enter, into any contract, agreement,
arrangement or understanding with any other person or entity (other than the
Company, or other Endowment Entities) with respect to the acquisition,
disposition or voting of VistaCare securities or with respect to the change or

 



--------------------------------------------------------------------------------



 



influence of the control, or the change of the management, corporate governance
or composition of the Board of Directors of VistaCare.

     3.7 Equitable Relief. The Endowment Parties acknowledge and agree that the
obligations undertaken by them under this Agreement are special, unique and of
an extraordinary character, and VistaCare and its shareholders, officers and
directors could not be adequately compensated by money damages for a breach of
any of the provisions of this Agreement by the Endowment Parties. In the event
that any provision of this Agreement is breached by the Endowment Parties,
VistaCare shall be entitled to obtain (i) an injunction restraining such breach
or threatened breach; (ii) specific performance of any provisions of this
Agreement; or (iii) an order in the nature of a declaratory judgment declaring
the proxy granted by Section 3.3 is valid, irrevocable and coupled with an
interest, in addition to any other right or remedy available to VistaCare. The
Endowment Parties agree that a bond or other security shall not be a condition
of the issuance of such injunction and/or for the ordering of specific
performance. The Company acknowledges and agrees that the obligations undertaken
by it under this Agreement are special, unique and of an extraordinary
character, and that the Endowment Parties could not be adequately compensated by
money damages for a breach of any of the provisions of this Agreement by the
Company. In the event that any provision of this Agreement is breached by the
Company, the Endowment Parties shall be entitled to obtain (i) an injunction
restraining such breach or threatened breach; (ii) specific performance of any
provisions of this Agreement; or (iii) an order in the nature of a declaratory
judgment declaring that the Endowment Entities, Timon and their respective
Affiliates and Associates are not Acquiring Persons under the terms of the
Rights Agreement, in addition to any other right or remedy available to the
Company. The Company agrees that a bond or other security shall not be a
condition of the issuance of such injunction and/or for the ordering of specific
performance.

     3.8 Effect of Violation.

          (a) In addition to, and without prejudice to the Company’s rights
under Section 3.7 to obtain equitable relief, the Endowment Parties and Timon
acknowledge and agree that any breach by any of them of any of their covenants
set forth in Section 3.1 of this Agreement shall entitle the Board of Directors,
in its option to either: (i) acquire any Excess Securities (and only such Excess
Securities) held by the Endowment Parties or any Related Transferees (as
hereafter defined) at a price equal to fifty percent (50%) of their Current
Market Price; or (ii) compel the Endowment Parties to promptly, but no later
than ten (10) days from notice of such breach, to divest all Excess Securities
(and only such Excess Securities) to one or more Persons who is not an Associate
or Affiliate of the Endowment Entities or Timon or acting in concert with any of
them.

          (b) Following the date of any breach by the Endowment Parties or Timon
of any of their covenants, representations or warranties contained in this
Agreement and prior to the sale or divestiture of all Excess Securities pursuant
to Section 3.8(a) hereof, neither the Endowment Parties nor any of their
Associates or Affiliates may exercise any Voting Power with respect to any
VistaCare securities.

          (c) In the event that any of the Endowment Entities, or any of
Associate or Affiliate thereof, fails or refuses to sell or divest any Excess
Securities pursuant to Section 3.8(a),

 



--------------------------------------------------------------------------------



 



the Endowment Entities and any other Person having Beneficial Ownership of such
Excess Securities may be deemed to be an Acquiring Person.

          (d) As a party hereto, Timon shall be subject to the provisions of
Section 3.7 concerning Equitable Relief and Section 3.8(a) — (c), but shall have
no personal liability for monetary relief or damages for any breach of this
Agreement by any party.

     3.9 Tender Offers. Notwithstanding any term of this Agreement to the
contrary, the parties hereto acknowledge and agree that it shall not be a breach
of this Agreement (including the provisions of Sections 3.1, 3.2, 3.3 and 3.6
hereof) for any Endowment Entity or Related Transferee to tender any securities
of the Company into a tender offer commenced by the Company or by any person or
entity other than the Company not acting in concert with the Endowment Entities.

     3.10 Disclosure. The parties hereto expressly acknowledge and agree that
any party hereto may make such disclosure of this Agreement as is required the
federal and state securities laws.

     3.11 Notices. Any Notice or other communication relating to this Agreement
and any and all communications which might become necessary to effectuate the
purpose of this Agreement shall be delivered to the parties by certified mail or
recognized overnight delivery service at the following address:

     If to any of the Endowment Entities or Timon:

Philip C. Timon
Endowment Capital Group LLC
1105 North Market Street
15th Floor
Wilmington, Delaware 19801

With a copy to:

Dechert LLP
4000 Bell Atlantic Tower
1717 Arch Street
Philadelphia, Pennsylvania 19103-2793

Attention: Peter D. Cripps

     If to the Company:

VistaCare, Inc.
4800 N. Scottsdale Road
Suite 5000
Scottsdale, Arizona 85251
Attention: General Counsel

 



--------------------------------------------------------------------------------



 



With copies to:

Bryan Cave LLP
Two N. Central Avenue
Suite 2200
Phoenix, Arizona 85004
Attention: Frank M. Placenti

     3.12 Parties Benefited. This Agreement is made for the benefit and
protection of the parties hereto. Other than the parties hereto and the Board of
Directors of VistaCare, which may bring an action to enforce the proxy granted
by Section 3.3 hereof, no other person or organization shall have any right of
action or defense based hereon.

     3.13 Modifications. No modification or amendment to this Agreement shall be
valid, unless made in writing and signed by the parties to this Agreement.

     3.14 Parties Bound. This Agreement shall be binding on and inure to the
benefit of the heirs, personal representatives, predecessors, successors and
assigns of the parties hereto, and upon any transferee of any Excess Security
who is an Associate or Affiliate of any of the Endowment Parties (such
transferees being referred to herein as the “Related Transferees”) or Timon.

     3.15 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
agreements made or to be performed entirely within such state, without regard to
the conflict of law principles of such state.

     3.16 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall together be considered one and the same
Agreement, and shall become effective when one or more such counterparts have
been signed by each of the parties.

     3.17 Severability. In the event that any division of this Agreement is
declared to be invalid or illegal, for any reason, this Agreement shall remain
in full force and effect and the same shall be interpreted as though such
invalid or illegal provision was not a part hereto, provided, however, that if
the Endowment Entities request a court of competent jurisdiction to hold the
Proxy to be illegal, invalid or unenforceable for any reason, and such court so
determines, then the Company shall immediately and forthwith be entitled to
exercise any of the rights granted in Section 3.8 (a)(ii) hereof.

     3.18 Attorneys Fees. In the even that any party hereto is required commence
or otherwise participate in an action or other proceeding to enforce any right
under this Agreement, the party prevailing in such action or proceeding shall be
entitled to recover all costs and attorneys fees, such fees to be set by the
court, not by the jury.

     3.19 Additional Instruments and Actions. The parties hereto expressly agree
to execute any further additional instruments as may be required or to perform
any other acts necessary to effectuate and carry out the purposes of this
Agreement, without the payment of

 



--------------------------------------------------------------------------------



 



additional consideration including, but not limited to, a renewal of the Proxy
or amendment of the Rights Agreement to except the parties hereto and the
transactions contemplated hereby from the operative provisions of the Rights
Agreement.

     3.20 Integration. This Agreement, together with any documents executed and
delivered pursuant hereto, shall embody the full and complete understanding and
agreement of the parties hereto with respect to the matters addressed herein and
supercedes all prior understandings or agreements, whether oral or in writing,
and all contemporaneous oral understandings or agreements.

     3.21 Headings; Interpretations. The headings used herein are used for
convenience and reference only and are not intended to define, limit or describe
the scope or intent of any provision of this Agreement. The parties acknowledge
that they have each been represented by legal counsel of their choice, that they
have jointly prepared and drafted this Agreement, and that no principal
regarding the conception of this Agreement for or against any party shall be
applied.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly delivered as of the date hereof.

                  VISTACARE, INC.
 
           

  By                

--------------------------------------------------------------------------------


      Its:    

         

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



     

  ENDOWMENT CAPITAL LP.
 
   
 
   

 

--------------------------------------------------------------------------------


  By Philip C. Timon, Managing Member of
Endowment Capital Group, LLC,
General Partner
 
   
 
   

  LONG DRIVE LP
 
   
 
   

 

--------------------------------------------------------------------------------


  By Philip C. Timon, Managing Member of
Endowment Capital Group, LLC,
General Partner
 
   
 
   

  ENDOWMENT CAPITAL GROUP, LLC
 
   
 
   

 

--------------------------------------------------------------------------------


  by Philip C. Timon, Managing Member
 
   
 
   

  ENDOWMENT MANAGEMENT, LLC
 
   
 
   

 

--------------------------------------------------------------------------------


  By Philip C. Timon, Managing Member

 